MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing                                            FILED
the defense of res judicata, collateral                                             Dec 16 2020, 8:21 am
estoppel, or the law of the case.                                                       CLERK
                                                                                    Indiana Supreme Court
                                                                                       Court of Appeals
                                                                                         and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
William Elliott Happel                                   Curtis T. Hill, Jr.
Thomasson, Thomasson, Long &                             Attorney General of Indiana
Guthrie, P.C.
Columbus, Indiana                                        Katherine A. Cornelius
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of: M.C., K.H.                             December 16, 2020
and T.H., Children in Need of                            Court of Appeals Case No.
Services:                                                20A-JC-1368
                                                         Appeal from the Bartholomew
B.H. (Mother),                                           Circuit Court
Appellant-Respondent,                                    The Honorable Kelly S. Benjamin,
                                                         Judge
        v.                                               The Honorable Heather M. Mollo,
                                                         Magistrate
The Indiana Department of                                Trial Court Cause Nos.
Child Services,                                          03C01-2001-JC-70
                                                         03C01-2001-JC-71
Appellee-Petitioner.                                     03C01-2001-JC-72




Court of Appeals of Indiana | Memorandum Decision 20A-JC-1368 | December 16, 2020          Page 1 of 11
      Bradford, Chief Judge.



                                          Case Summary
[1]   B.H. (“Mother”) is the biological mother of M.C., K.H., and T.H. (collectively,

      “the Children”). The Indiana Department of Child Services (“DCS”) became

      involved with the family after receiving reports that the family had been evicted

      from their home, lacked stable housing, and was effectively homeless. On

      January 6, 2020, DCS filed petitions alleging that the Children were children in

      need of services (“CHINS”). The juvenile court subsequently found the

      Children to be CHINS. Mother appeals this determination. We affirm.



                            Facts and Procedural History
[2]   Mother is the biological mother of the Children. M.C. was born on August 4,

      2003; K.H. was born on August 3, 2005; and T.H. was born on November 15,

      2016. Mother has a history with DCS, including numerous allegations of

      educational neglect, dating back to 2003. On January 1, 2020, DCS again

      became involved with the family after receiving a report alleging that the

      Children were the victims of neglect. The report further alleged that the family

      lacked safe, stable housing after they were evicted from their home, effectively

      leaving the family homeless.


[3]   On January 3, 2020, the Children were removed from Mother’s care and placed

      into foster care. Three days later, on January 6, 2020, DCS filed petitions

      alleging that the Children were CHINS under Indiana Code section 31-34-1-1.
      Court of Appeals of Indiana | Memorandum Decision 20A-JC-1368 | December 16, 2020   Page 2 of 11
      In addition to allegations of unstable housing, DCS alleged that (1) the

      Children suffered from educational neglect and often suffered from a lack of

      food, (2) Mother and her boyfriend engaged in domestic violence, (3) Mother’s

      boyfriend smoked marijuana in the family’s home, and (4) Mother neglected

      T.H.’s dental needs.


[4]   After Mother made progress towards remedying some of the above-mentioned

      issues, the Children were returned to Mother’s care on January 31, 2020. On

      February 11, 2020, DCS requested court approval of the Children’s placement

      in a trial home visit with Mother. A few days later, on February 14, 2020, the

      juvenile court issued an order approving the Children’s placement with Mother.


[5]   The juvenile court conducted a CHINS factfinding hearing on March 2, 2020.

      Following the hearing, the juvenile court determined that the Children are

      “victims of educational neglect.” Appellant’s App. Vol. II p. 45. In reaching

      this determination, the juvenile court considered “school records from at least

      three school corporations,” which outlined the efforts made by the Children’s

      schools “to address poor attendance, unexcused absences, and tardies before

      seeking the intervention of the Court.” Appellant’s App. Vol. p. 45. The

      juvenile court found that Mother moved frequently “from the fall of 2018 until

      trial” and the Children’s “school enrollment and attendance records make it

      clear that the children have not regularly attended school” and show “long gaps

      of [M.C.] and [K.H.] being unenrolled in school” and “excessive unexcused

      absences.” Appellant’s App. Vol. II p. 45.



      Court of Appeals of Indiana | Memorandum Decision 20A-JC-1368 | December 16, 2020   Page 3 of 11
[6]   With respect to M.C., the juvenile court found as follows:


              10. For the 2019-2020 school [year], [M.C.] had only attended
              two days at McDowell for a total of 6.5 hours of instruction.

                                                      ****

              17. Mother testified that [M.C.] was expelled from school in
              October 2018 and was not enrolled and did not attend school in
              2019. Mother stated she attempted to enroll [M.C.] but was told
              to enroll her in an adult educational center. [M.C.] did not enroll
              at McDowell Adult Education Center until February 2020. As of
              this trial, [M.C.] has only attended McDowell for a total of 6.5
              hours, and [M.C.] is not testing above a fourth grade level in any
              subject. (Petitioner’s Exhibit 15).


      Appellant’s App. Vol. II pp. 45–46.


[7]   With respect to K.H., the juvenile court found as follows:


              9.     For the 2019-2020 school year, [K.H.] was not enrolled
              until November 2019.

                                                      ****

              11. In the 2018-19 school year, [K.H.] was an eighth grade
              student and attended three schools. There were gaps in
              enrollment between schools.

              12. [K.H.] began the 2018-19 school year enrolled at Central
              Middle School in Bartholomew County. On September 18,
              2018, [K.H.] was enrolled at Franklin Middle School in Johnson
              County and she remained there until October 29, 2018 when a
              transfer to Seymour Middle School was to occur. (Petitioner’s
              Exhibits 2, 10, and 13).

      Court of Appeals of Indiana | Memorandum Decision 20A-JC-1368 | December 16, 2020   Page 4 of 11
              13. [K.H.] was not enrolled at Seymour Middle School until
              November 13, 2018, resulting in a loss of eleven days of
              instruction. (Petitioner’s Exhibits 10 and 13).

              14. [K.H.] remained enrolled at Seymour Middle School for
              the rest of the 2018-2019 school year. During that time, [K.H.]
              missed an additional ten days of school due to unexcused
              absences. (Petitioner’s Exhibit 13).

              15. During the current 2019-2020 school year, [K.H.] was
              unenrolled until November 7, 2019. During that time [K.H.]
              missed approximately 60 days of instruction. (Petitioner’s Exhibit
              2).

              16. For her freshman year of school, [K.H.] was not enrolled
              until November 7, 2019. [K.H.] was enrolled at Columbus North
              High School, where she remained enrolled until she was taken
              into care by DCS in early January, 2020. During this period,
              [K.H.] missed an additional approximately 13 school days due to
              unexcused absences. (Petitioner’s Exhibit 2).


      Appellant’s App. Vol. II p. 45.


[8]   With respect to T.H., the juvenile court found as follows:


              18. It is the school records of [T.H.] that best illustrate the
              efforts by various officials to address poor school attendance
              prior to this court’s involvement.

              19. In reviewing Petitioner’s Exhibit 6, [T.H.] attended
              Northwood Elementary School in Franklin, Indiana for the 3rd
              and 4th quarter of the 2017-18 school year. Northwood
              Elementary attempted to address attendance by sending notice of
              accumulating absences. On May 15, 2018, notice was sent that
              [T.H.] had accumulated 10 days of absences. Per the agreement

      Court of Appeals of Indiana | Memorandum Decision 20A-JC-1368 | December 16, 2020   Page 5 of 11
        between Franklin Community Schools and Johnson County
        Community Corrections, [T.H.] was referred to the Family
        Resource Program in an effort to improve school attendance.
        The school provided written notice of this program and referral.

        20. The school records show that a Referral Form was sent to
        the Family Resource Program and noted on the referral were
        other interventions by school officials. It is noted that on May 14,
        the school contacted the Department of Child Services due to
        concerns that [T.H.] was with his mother and had not been at
        school for 2½ weeks. (Petitioner’s Exhibit 6).

        21. [T.H.] began the fall 2018-19 school year at Custer Baker
        Elementary School, also within the Franklin Community
        Schools. [T.H.] entered the 2018-19 school year as a struggling
        student, having received “did not pass” on all subjects of his
        fourth grade standardized tests. (Petitioner’s Exhibit 6).

        22. During the 2018-19 school year, [T.H.] was a fifth grader
        enrolled at Custer Baker Elementary school from August 8 to
        November 8, 2018. (Petitioner’s Exhibit 6).

        23. By August 30, 2018, the school had sent written notice of
        absences of 7 days or more. (Petitioner’s Exhibit 6).

        24. By September 4, 2018, the school had sent written notice
        of absences of 10 days or more. (Petitioner’s Exhibit 6).

        25. On September 5, 2018, Custer Baker referred [T.H.] to
        Johnson County Community Corrections Family Resource
        Program, noting that [T.H.] had 19 absences at that time.

        26. Absences continued and at the time of his departure on
        November 8, 2018, [T.H.] had missed a total of 31 school days
        due to unexcused absences. (Petitioner’s Exhibit 6).

        27.     From November, 2018 through May 2019, [T.H.] attended

Court of Appeals of Indiana | Memorandum Decision 20A-JC-1368 | December 16, 2020   Page 6 of 11
        Margaret Brown Elementary School. [T.H.’s] attendance
        improved, but he continued to miss school due to unexcused
        absences periodically through the rest of the school year. [T.H.]
        missed an additional 11 school days at Margaret Brown
        Elementary due to unexcused absences. (Petitioner’s Exhibit 13).

        28. For the current 2019-2020 school year, [T.H.] was enrolled
        at Southside Elementary school. [T.H.] remained enrolled at
        Southside until November, 2019. During his time at Southside,
        Thomas missed 24 school days due to unexcused absences.
        (Petitioner’s Exhibit 3).

        29. It is of interest to note that within the school records,
        school officials spoke with mother on October 28, 2019 and
        learned that the family was moving to Greenwood with the plan
        of enrolling [T.H.] in Greenwood Middle School. Mother
        advised that she already had an appointment for enrollment.
        (Petitioner’s Exhibit 3).

        30. School records reflect that Southside officials spoke to
        Greenwood Middle School on October 29, 2019. Mother had no
        showed an 8:30 a.m. appointment that morning for enrollment.
        (Petitioner’s Exhibit 3).

        31. School records note an entry on November 1, 2019 that
        [T.H.] had still not been enrolled at Greenwood Middle School.
        (Petitioner’s Exhibit 3).

        32. Sometime in November 2019, [T.H.] enrolled at Schmidt
        Elementary School, another elementary school within
        Bartholomew County Consolidated School Corporation. [T.H.]
        missed an addition 9 days of school due to unexcused absences.
        (Petitioner’s Exhibit 3).

        33. It was the understanding of FCM Myers that mother had
        been offered the Attend Program through the Bartholomew
        County School Corporation but declined to participate. The

Court of Appeals of Indiana | Memorandum Decision 20A-JC-1368 | December 16, 2020   Page 7 of 11
              juvenile court is very familiar with the Attend Program and the
              court takes notice of its specialized knowledge in the instant case.
              The Attend Program is an alternative for a parent to avoid
              educational neglect criminal charges or a DCS CHINS case for
              failure to comply with the mandatory school attendance laws.
              The Attend Program monitors school attendance and offers
              supportive services to assist with any barriers a parent may have
              in getting a child to school. There is a community team that
              reviews the cases that should be referred to the Attend Program.
              Families are not referred until absences have become chronic.
              The failure to participate, without school attendance
              improvement, usually results in a formal filing in juvenile court
              of a Contributing to the Delinquency of a Minor charge or a
              CHINS filing for educational neglect.


      Appellant’s App. Vol. II pp. 46–47.


[9]   Based on these findings, the juvenile court concluded that “[t]he coercive

      intervention of the Court is necessary to ensure that these children receive their

      education” and determined that the Children were CHINS. Appellant’s App.

      Vol. II p. 47. In support of its determination, the juvenile court noted that


              Mother has not taken advantage of three opportunities to
              participate in no-cost educational support programs offered
              through two separate school corporations. Letters from
              Principals regarding attendance concerns have gone without a
              sufficient response by mother. School attendance for the children
              is unlikely to improve unless compelled by a Court order.


      Appellant’s App. Vol. II p. 47. The juvenile court conducted a dispositional

      hearing on June 16, 2020, after which it ordered Mother to participate in certain

      services and continued the Children’s placement in Mother’s home.


      Court of Appeals of Indiana | Memorandum Decision 20A-JC-1368 | December 16, 2020   Page 8 of 11
                                  Discussion and Decision
[10]   Mother contends on appeal that the evidence is insufficient to support the

       juvenile court’s determination that the Children were CHINS.


               In reviewing a juvenile court’s determination that a child is in
               need of services, we neither reweigh the evidence nor judge the
               credibility of the witnesses. In re S.D., 2 N.E.3d 1283, 1286–1287
               (Ind. 2014), reh’g denied. Instead, we consider only the evidence
               that supports the juvenile court’s decision and reasonable
               inferences drawn therefrom. Id. DCS is required to prove by a
               preponderance of the evidence that a child is a CHINS. In re
               A.H., 913 N.E.2d 303, 305 (Ind. Ct. App. 2009). When a court’s
               order contains specific findings of fact and conclusions of law, we
               engage in a two-tiered review. Id. First, we determine whether
               the evidence supports the findings. Id. Then, we determine
               whether the findings support the judgment. Id. We reverse the
               juvenile court’s judgment only if it is clearly erroneous. Id. A
               judgment is clearly erroneous if it is unsupported by the findings
               and conclusions. Id. When deciding whether the findings are
               clearly erroneous, we consider only the evidence and reasonable
               inferences therefrom that support the judgment. Id.


       In re C.K., 70 N.E.3d 359, 363 (Ind. Ct. App. 2016). Further, because Mother

       does not challenge the accuracy of any of the juvenile court’s findings on

       appeal, we accept the juvenile court’s factual findings as correct. See Madlem v.

       Arko, 592 N.E.2d 686, 687 (Ind. 1992) (“Because Madlem does not challenge

       the findings of the trial court, they must be accepted as correct.”).


[11]   In challenging the sufficiency of the evidence, Mother argues that the evidence

       is insufficient to prove that the Children’s needs were not likely to be met


       Court of Appeals of Indiana | Memorandum Decision 20A-JC-1368 | December 16, 2020   Page 9 of 11
       without the coercive intervention of the juvenile court. Specifically, she argues

       that continued intervention by the juvenile court and DCS constituted “an

       unwarranted intrusion into the family’s life” because the concerns giving rise to

       DCS’s interaction with the family had been resolved as she had secured stable

       housing, the Children were enrolled in school, and there were no concerns for

       the Children’s safety while in her care. Appellant’s Br. p. 10. We disagree.


[12]   A child is a CHINS if, before the child turns eighteen,


               the child’s physical or mental condition is seriously impaired or
               seriously endangered as a result of the inability, refusal, or
               neglect of the child’s parent, guardian, or custodian to supply the
               child with necessary food, clothing, shelter, medical care,
               education, or supervision:

                       (A) when the parent, guardian, or custodian is
                       financially able to do so; or

                       (B) due to the failure, refusal, or inability of the
                       parent, guardian, or custodian to seek financial or
                       other reasonable means to do so[.]


       Ind. Code § 31-34-1-1(1). Evidence of educational neglect and the need for

       court intervention to ensure that the Children’s needs are met is sufficient to

       support a CHINS determination. See Matter of Eq.W., 106 N.E.3d 536, 543

       (Ind. Ct. App. 2018), aff’d in relevant part by Matter of Eq.W., 124 N.E.3d 1201,

       1215 (Ind. 2019).


[13]   The juvenile court’s unchallenged findings, which are supported by the State’s

       evidence, demonstrate that the Children are the victims of educational neglect

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-1368 | December 16, 2020   Page 10 of 11
       and court intervention is necessary to ensure that they receive their education.

       The record reveals that DCS has received numerous allegations of educational

       neglect by Mother dating back to 2013. The record further reveals that Mother

       has repeatedly resisted efforts by DCS and rejected free assistance aimed at

       helping to ensure that the Children receive a consistent access to education.

       Thus, even though the Children were enrolled in school at the time of the

       factfinding hearing, the juvenile court could reasonably infer from the

       overwhelming evidence that Mother would be unwilling to ensure that the

       Children were consistently enrolled in and attending school without court

       intervention. As such, we conclude that the evidence is sufficient to support the

       juvenile court’s determination that the Children are CHINS.1


[14]   The judgment of the juvenile court is affirmed.


       Kirsch, J, and May, J., concur.




       1
         Furthermore, while not relied on by the juvenile court in finding that the Children were CHINS, the record
       reflects that, as of June 2020, the family’s housing situation remained unstable. While the evidence
       established that Mother had rented a home and secured housing prior to the factfinding hearing, the juvenile
       court heard testimony during the June 16, 2020 dispositional hearing that the family had to move out of the
       home “by the end of the month” because, according to Mother, “the house [was] condemned.” Tr. Vol. II p.
       97.

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-1368 | December 16, 2020              Page 11 of 11